UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1238


DELVA NEWHOUSE, as the Administratrix of the Estate of William Perry
Newhouse, III,

                     Plaintiff - Appellant,

              and

ESTATE OF WILLIAM PERRY NEWHOUSE, III; WILLIAM PERRY
NEWHOUSE, and Executor of his Estate,

                     Plaintiffs,

              v.

ETHICON, INC., et al; ETHICON ENDO-SURGERY INC., et al; JOHNSON &
JOHNSON, INC., et al,

                     Defendants - Appellees.



Appeal from the United States District Court for the Southern District of West Virginia, at
Charleston. Joseph R. Goodwin, District Judge. (2:17-cv-02735)


Submitted: August 25, 2020                                     Decided: August 27, 2020


Before KING and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Delva Newhouse, Appellant Pro Se. Natalie Rose Atkinson, Philip Combs, THOMAS
COMBS & SPANN, PLLC, Charleston, West Virginia; Susanna Moore Moldoveanu,
BUTLER SNOW LLP, Memphis, Tennessee, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Delva Newhouse appeals the district court’s orders granting summary judgment to

the defendants on her products liability complaint and denying her motion for relief from

judgment pursuant to Fed. R. Civ. P. 60. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Newhouse v. Ethicon, Inc., No. 2:17-cv-02735 (S.D.W. Va. Feb. 7, 2020 & Feb. 24, 2020).

We also deny Newhouse’s pending motions. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3